Citation Nr: 0204716	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  98-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for left elbow scar, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded by the Board in 
May 1999. 

Although the appeal originally included the issue of 
entitlement to a permanent and total disability rating for 
pension purposes, this benefit was granted by the RO in a May 
2001 rating decision.  Accordingly, the pension issue is no 
longer in appellate status. 

The Board also notes that the veteran's PTSD was rated as 10 
percent disabling at the beginning of the appeal.  In the May 
2001 rating decision, the RO also increased the rating for 
PTSD to 30 percent, effective July 11, 1997.  However, where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, then RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The increased rating for PTSD issue therefore 
remains in appellate status. 

The Board notes that in an April 2002 statement, the 
veteran's representative noted that the veteran had been 
diagnosed with generalized arthritis and bursitis.  The 
representative asserted that left elbow arthritis should be 
considered related to the service-connected trauma.  This 
claim of entitlement to service connection for left elbow 
arthritis/bursitis is hereby referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.

2.  The veteran's service-connected left elbow scar is 
manifested by pain and tenderness on objective demonstration, 
without objective evidence of ulceration, limitation or 
function, or nerve damage.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a service-connected left elbow scar have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and Social Security Administration records.  VA 
examinations were most recently conducted in May 2001.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for PTSD and a left 
elbow scar.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record reflects that in a June 1995 rating 
decision, the RO, in pertinent part, granted entitlement to 
service connection for PTSD, evaluated as 10 percent 
disabling, and for a left elbow scar, evaluated as 10 percent 
disabling.  In January 1997, the RO received a statement from 
the veteran indicating that he disagreed with the assigned 
evaluations and requesting reconsideration of the RO's 
decision.  The RO interpreted the veteran's statement as a 
claim for increased ratings, as the time limit for filing a 
notice of disagreement to the June 1995 rating action had 
expired.  See 38 C.F.R. §§ 20.200, 20.302.  

Upon VA examination dated in July 1997, the veteran reported 
suffering a shrapnel injury to the skin area of the lateral 
posterior left elbow region during service.  The examiner 
noted the veteran complained of stiffness to the left elbow, 
but upon observation of other joints, including the fingers, 
the veteran admitted to having generalized arthritis 
throughout his body, so there was no abnormal stiffness to 
the elbow joint.  Range of motion of the elbow joint was 
noted as full with flexion of zero to 160 degrees, supination 
of 90 degrees, and pronation of 90 degrees.  Objectively, the 
examiner noted there was a very small scar on the lateral 
posterior elbow measuring 1/4 inches by 1/4 inches, slightly 
white in color and tender to the touch.  There appeared to be 
keloid formation noted to that area and it was slightly 
depressed.  The examiner noted there was no adherence or 
herniation.  Vascular supply appeared normal and there was no 
ulceration noted in this area.  The examiner noted the scar 
did not appear to limit any functional effects to the arm.  
It was noted that x-ray examination showed no osteoarthritis 
at that time.  The scar was tender and painful on objective 
demonstration.  A diagnosis of scar, service-connected 
shrapnel injury, left elbow, was noted.  

Upon VA PTSD examination dated in July 1997, the veteran 
reported experiencing sleep disturbance in the form of 
initial insomnia.  He also reported being easily irritated 
and forgetful.  The veteran stated that he became jumpy at 
sudden loud noises and indicated that he experienced 
recurrent distressing memories on a daily basis from his 
previous traumatic experiences in the military.  The veteran 
reported experiencing nightmares about once a month or more, 
the stress of which caused flashbacks.  He also reported 
feeling paranoia around people.  He reported that he was not 
enjoying his life, but that he was glad to be alive.  The 
veteran also reported feeling tired and depressed.  He denied 
any suicidal ideation and confirmed that life was worth 
living.  It was noted that the veteran had never married, but 
had a fifteen-year-old child.  The veteran reported having a 
few friends and that he used to be involved in church 
activities.  Objectively, the examiner noted that the veteran 
appeared neat and clean.  He exhibited moderate runs of 
psychomotor behavior.  The veteran was cooperative and 
maintained good eye contact.  His affect was euthymic to 
mildly anxious.  Speech was disorganized and soft.  The 
veteran denied any current suicidal or homicidal thoughts.  
He reported hearing voices calling his name and hearing 
things.  The veteran was oriented times four.  He was able to 
register three objects on the second trial and recalled two 
after five minutes.  The veteran did well on serial three 
testing.  He was able to count up to two presidents in 
reverse order correctly.  He had concrete thoughts on one 
simple similarity and did well on the other one.  The veteran 
was able to correctly spell "world" backward, but 
struggled.  The veteran gave correct answers to subtraction 
questions.  The examiner noted the veteran's concentration 
was moderately compromised, insight seemed fair, and judgment 
was considered to be grossly intact at the present time.  A 
diagnosis of mild PTSD was noted.  The examiner described the 
severity of the veteran's psychosocial stressors to be 
moderate and assigned a Global Assessment of Functioning 
(GAF) score of 55.

Upon VA nerve examination dated in November 1997, the veteran 
complained of persistent left elbow pain.  It was noted that 
a small piece of shrapnel was removed from the left elbow 
area in 1994, without any significant improvement in the 
veteran's symptoms.  The veteran also reported experiencing 
numbness and tingling in his left extremity if he slept on 
that side.  The veteran denied any significant weakness of 
his extremities, but stated that he had difficulty holding 
objects with his left hand.  It was noted the veteran took 
Ibuprofen for his pain.  The veteran also complained of 
fatigue and sleep difficulties.  Motor examination revealed 
there was no muscular atrophy.  Tone was normal and 
symmetrical in both upper extremities.  The examiner noted a 
small 2 to 2.5 centimeter scar on the left elbow, which was 
not prominent.  The veteran complained of minimal pain on 
palpation of his elbow.  Range of motion in the elbow was 
within normal limits.  There was no upper extremity drift and 
strength was 5/5 in both upper and lower extremities.  
Strength was symmetrical in both grips.  Sensory examination 
revealed decreased touch and pinprick in the whole left hand 
and the feet.  VA nerve conduction studies completed in 
November 1997 demonstrate no electrophysiologic evidence of 
median or ulnar nerve dysfunction on the left.  A diagnosis 
of left elbow pain was noted.  The examiner noted that 
although there was a subjective feeling of decreased touch 
and pinprick in the left hand, there was no objective 
evidence to suggest nerve damage.  The examiner noted that 
since electromyogram nerve conduction studies were normal, it 
was not likely that his pain was caused by ulnar nerve 
dysfunction.  The examiner opined that his pain might 
possibly be musculoskeletal in nature.  

Upon VA general medical examination dated in November 1997, 
it was noted that the veteran had been involved in a car 
accident prior to military service resulting in fractured 
ribs on the left side.  The veteran reported that he last 
worked in 1993 and was released due to decreased workload.  
The examiner (among other things) listed a left elbow scar 
among the diagnoses.  

VA treatment records dated from 1997 to 1998 demonstrate 
continued complaints of sleep difficulties, intrusive 
thoughts, anger, depression, and nightmares.  He reported 
awakening from his nightmares in an anxious, hyperalert 
state.  The veteran reported seeing figures moving around 
outside of his home at dusk and being startled by them.  In 
early 1998, he reported decreased nightmares and images of 
shadows.  

Relevant VA treatment records dated in 1999 demonstrate 
complaints of depression, sleep disturbance, anxiety, 
irritability, and anger.  The veteran reported experiencing 
dreams and nightmares of Vietnam as well as intrusive 
thoughts several times a day.  He reported having recent 
conflicts with others, but denied losing control.  The 
veteran also reported experiencing startle responses over the 
July 4th holiday.  

Relevant VA treatment records dated in 2000 demonstrate 
complaints of sleep disturbance, anger, and depression.  The 
veteran reported waking up scared and sweaty.  He also 
reported experiencing intrusive thoughts, but denied suicidal 
ideation.  

Upon VA PTSD examination dated in May 2001, the veteran 
reported experiencing "bad flashbacks" a few months earlier 
with no known triggers.  He reported experiencing increased 
nightmares about Vietnam since that time.  The veteran also 
reported disturbed sleep about two to three times per week.  
The veteran stated that he was watching his surroundings 
every time he came into town and experienced increased 
startle response to unexpected stimuli.  The examiner noted 
that upon questioning, the veteran admitted to impaired 
concentration.  He denied any feelings of hopelessness, but 
stated that he became depressed and disappointed because of 
his disability claim.  The veteran reported having one close 
friend, and stated that most of his friends did not come 
around because he did not allow alcohol on his property.  The 
veteran reported socializing with people more often in his 
new neighborhood.  He also reported that he was planning to 
go to church with his neighbor.  

On mental status examination, the veteran was described as 
neat, clean, and cooperative with good eye contact and normal 
range of psychomotor behavior.  The veteran's affect was 
noted as neutral.  Speech was understandable, but somewhat 
disorganized.  The veteran denied any present thoughts of 
suicide.  When questioned about homicidal thoughts, the 
veteran stated that he had had thoughts in the past but did 
not put them into action.  The veteran admitted that he used 
to hear voices and that he still heard someone calling his 
name at times.  When questioned about paranoid thoughts, the 
veteran stated that he was having feelings of being watched, 
but not recently.  The veteran was oriented times four and 
registered three objects on the first trial and recalled two 
after five minutes.  He was able to count up to two 
presidents in backward order.  The veteran spelled the word 
"world" backwards correctly, but struggled.  He did recall 
the contents of his meal for supper the night before and did 
well on one simple similarity testing and had slightly 
concrete thoughts on the other one.  The veteran struggled 
slightly on serial sevens.  The veteran gave correct answers 
when asked to perform subtractions.  The examiner noted 
attention and concentration were mildly compromised and 
intellect seemed average by the interview process.  Insight 
and judgment were considered to be grossly intact at the 
present time.  A diagnosis of PTSD was noted.  The examiner 
described the severity of the veteran's psychosocial 
stressors as moderate.  The examiner noted that the veteran 
stated his symptoms were the same until October 2000 when he 
experienced flashbacks and had had severe bad dreams and 
nightmares since that time.  The examiner opined that based 
upon the aforementioned evaluation, the veteran's GAF score 
for his PTSD was estimated to be 60 to 65.  

Upon VA general medical examination dated in May 2001, range 
of motion in the elbows and wrists was noted as essentially 
normal.  

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

I.  PTSD

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 30 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent for PTSD at this time.  The 
evidence demonstrates that the veteran's PTSD is manifested 
by sleep difficulties, nightmares, flashbacks, paranoia, 
anger, depression, and intrusive thoughts, and startle 
response.  A July 1997 VA PTSD examination noted a diagnosis 
of mild PTSD and a GAF score of 55.  A May 2001 VA PTSD 
examination report notes a neutral affect, mildly compromised 
concentration, and average intellect.  Insight and judgment 
were considered to be grossly intact and a GAF score of 60 to 
65 was assigned for the veteran's PTSD condition.  This 
symptomatology is contemplated within the criteria for the 
current 30 percent evaluation as it demonstrates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  

With regard to the reported GAF scores, the Board notes that 
a GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition).  

It appears that the current 30 percent evaluation is also 
consistent with the GAF scores assigned by VA examiners.  The 
Board recognizes that in an April 2002 written argument, the 
veteran's representative requested a remand of this issue for 
an additional VA examination on the basis that the GAF score 
assigned by the May 2001 VA examiner is too broad.  A review 
of the examination report reflects that the examiner noted a 
GAF estimated to be 50 to 65 under Axis V of his diagnosis.  
The veteran's representative asserts that such a GAF score is 
too broad, clouds the issue of the severity of the veteran's 
symptoms, and does not meet the DSM-IV criteria.  However, 
further review of the examination report reflects that in the 
remarks section, the examiner specifically stated that based 
upon the evaluation, the veteran's GAF score for his PTSD 
condition was estimated to be 60 to 65.  Such a score is 
clearly within the recommendations found in the DSM-IV and 
does not cloud the issue of the current severity level of the 
veteran's symptoms.  Thus, the Board finds no bases to 
further delay appellate review for an additional VA 
examination as the evidence as it stands is adequate for 
evaluation purposes.  

The evidence does not demonstrate objective findings of 
flattened affect, difficulty in understanding complex 
commands, impairment of short and long term memory, impaired 
judgment, impaired abstract thinking, disturbances of mood 
and motivation, suicidal ideation, obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance or hygiene, 
difficulty in adapting to stressful circumstances, inability 
to establish and maintain effective relationships, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  In the absence 
of such evidence, the criteria for an evaluation in excess of 
30 percent for service-connected PTSD have not been met.  

II.  Left Elbow Scar

The veteran's service-connected left elbow scar is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, which provides for a 10 
percent evaluation for scars which are superficial, tender, 
and painful on objective demonstration.  The Board notes that 
38 C.F.R. § 4.118, Diagnostic Code 7803 contemplates scars, 
superficial, poorly nourished, with repeated ulceration and 
provides for a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 contemplates other scars and provides 
that they are to be rated on limitation of function of the 
part affected.  

Following a review of the evidence of record, the Board 
concludes that the criteria for an evaluation in excess of 10 
percent for a left elbow scar have not been met.  A July 1997 
VA examination showed a very small scar on the lateral 
posterior elbow measuring .25 by .25 inches, slightly white 
in color and tender to the touch.  There appeared to be 
keloid formation and it was slightly depressed, but there was 
no abnormal stiffness in the elbow joint, adherence, 
herniation, or ulceration.  The examiner noted that the scar 
did not appear to limit any functional effects to the arm, 
but it was painful and tender on objective demonstration.  It 
was also noted that x-ray examination showed no 
osteoarthritis at that time.  VA nerve conduction studies 
completed in November 1997 demonstrated no electrophysiologic 
evidence of median or ulnar nerve dysfunction on the left and 
the examiner noted there was no objective evidence to suggest 
nerve damage.  Range of motion in the elbow was noted as 
essentially normal upon VA general medical examination dated 
in May 2001.  

In light of the aforementioned evidence, the Board concludes 
that the veteran's symptomatology of tenderness and pain on 
objective demonstration is indicative of a 10 percent 
evaluation pursuant to Diagnostic Code 7804.  The evidence 
does not demonstrate that the scar is poorly nourished with 
repeated ulceration.  Additionally, the evidence does not 
demonstrate any limitation of function of the elbow or 
resulting nerve damage.  Thus, consideration of Diagnostic 
Codes 7803 and 7805, or any other diagnostic code is not 
warranted and the criteria for an evaluation in excess of 10 
percent for a left elbow scar have not been met.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 


ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

